Citation Nr: 0313777	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for tinea pedis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The appellant had active duty from March 20, to March 29, 
1965.  He also served with the Army National Guard of Alabama 
for 27 years and four days, separating in July 1980.  This 
service includes several periods of active duty for training, 
to include from June 16 to July 1, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA), which denied entitlement to 
service connection for tinea pedis.  In January 2001 the 
Board remanded this case to the RO for further development.  
Such has been completed and the case is back before the Board 
for appellate disposition.


FINDINGS OF FACT

1.  The chronic tinea pedis did not originate during active 
duty or active duty for training.

2.  The pre-existing chronic tinea pedis did not undergo a 
chronic increase in severity beyond natural progression 
during the appellant's periods of active duty for training.  


CONCLUSION OF LAW

Chronic tinea pedis was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard, the VA has informed the appellant of 
information and evidence needed to substantiate and complete 
a claim for service connection in the statement of the case 
and supplemental statements of the case.  In May 2001 
correspondence, he was informed of what evidence the VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Secondly, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the VA has obtained all records identified by the 
appellant.  All available service medical records have been 
obtained, and the Board has undertaken all reasonable steps 
to obtain private medical records identified by the veteran.  
The veteran has indicated that additional records of 
treatment of his condition are no longer available.  

Further, in view of the current medical evidence the Board 
finds a VA examination is not warranted.  Thus, the Board 
concludes that the requirements of the VCAA have been 
satisfied.


Factual Background

In this case the veteran claims that that he has had tinea 
pedis since sometime after he was called to active duty in 
connection with the events surrounding the Montgomery to 
Selma Alabama in March 1965.  

A review of the service medical records show that several 
periodic examinations conducted between 1959 and October 1965 
showed no abnormality of the feet.  On a March 1973 periodic 
report of medical examination, the clinical examination of 
the skin and feet was normal.  While on active duty for 
training he was seen at the dispensary on June 28, 1973 at 
which time t he was treated with Desenex ointment for tinea 
pedis.  On a June 1977 National Guard periodic report of 
medical examination, the appellant indicated he did not have 
a history of skin or foot problems and the clinical 
examination of the skin and feet was normal.  

At a hearing at the RO in March 1998 regarding other VA 
compensation claims made by the appellant he indicated he had 
developed athlete's foot after his National Guard unit had 
been called up in connection with the Montgomery to Selma 
Alabama march.

In January 1999, J. B. N., M.D., reported that he had treated 
the veteran for fungus of the feet since November 1972, which 
could have been tinea pedis of dyshidrosis.  The veteran has 
since indicated that Dr. N. has retired and the veteran was 
unaware of how to obtain his records.  

VA outpatient treatment records from 2000 to 2001 show that 
the appellant was prescribed anti-fungal medication.  
Treatment records from a private dermatologist pertain to 
keratotic lesions on the bottom of the left foot in May 2001.  
The diagnosis was a corn or callus.  The doctor also noted 
that the appellant had complaints of a fungus on his distal 
toenails.  No fungus was noted on the toes, but there were 
onychomycotic changes on the left great nail.  The doctor 
thought this might represent a fungus and medication was 
prescribed.  The doctor also noted zoster in July 2001.

II  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24), (West. 2002); 38 C.F.R. § 3.6(a) (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2002).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2002).

The appellant contends that he developed tinea pedis soon 
after he was activated for duty during the Montgomery to 
Selma civil rights march in March 1965.  In this regard there 
is no medical evidence showing the presence of tinea pedis 
during his active duty in March 1965.  Additionally, a 
periodic examination conducted in October 1965 showed no 
evidence of tinea pedis.  The earliest clinical record of any 
treatment for tinea pedis is contained in a 1999 statement 
from Dr. N who stated that he had treated the veteran for a 
fungus of the feet since 1972.  This is more than eight years 
following his period of active duty.  Additionally, there is 
no medical evidence which relates the tinea pedis to his 
March 1965 active duty.  

A service medical record notes the appellant was treated for 
tinea pedis on one occasion in July 1973 while he was on 
active duty for training.  However, this treatment record and 
the remaining evidence is insufficient to demonstrate that 
the pre-existing tinea pedis, first clinically shown in 1972, 
underwent a chronic increase in severity during this period 
or any subsequent period of active duty for training.  

Accordingly the Board finds that the weight of the evidence 
is against the appellant's claim and service connection for 
tinea pedis is not warranted.


ORDER

Service connection for tinea pedis is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

